DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 29 March 2022 in which claim 1 and 8 were amended to change the scope and breadth of the claims.
	Claims 1-16 are pending in the current application. Claim 16 remains withdrawn as being drawn to a non-elected invention. Claims 1-15 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 29 March 2022, where the limitations in pending claims 1 and 8 as amended now have been changed. Therefore, rejections from the previous Office Action, dated 29 September 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deremaux et al. (US 8,445,460, cited in previous Office Action; hereinafter the ‘460 Patent) in view of Backer et al. (EP 1369432, cited in previous Office Action) and Fuertes et al. (US 7,612,198; hereinafter the ‘198 Patent, cited in previous Office Action).
The ‘460 Patent teaches a soluble, highly branched glucose polymer having a reducing sugars content of less than 3.5%, 20-30% α-1,6-glycosidic linkages, a molecular weight determined by light scattering of 20,000-30,000 Daltons, and an osmolality of less than 25 mOsm/kg for use in peritoneal dialysis (abstract, claim 1). The ‘460 Patent teaches the reducing ends are converted to trehalose, or they are hydrogenated (claim 3). The ‘460 Patent teaches the glucose polymer preferably has a reducing sugars content of less than 1% (claim 18). The ‘460 Patent teaches the highly branched glucose polymers can be modified to increase their stability, particularly their thermal stability (col. 7, lines 17-20). The ‘460 Patent teaches improving stability by hydrogenating the polymers so the reducing glucose moiety is replaced with a non-reducing terminal sorbitol (col. 7, lines 21-23). The ‘460 Patent teaches this can be accomplished using a Raney nickel catalyst “until the hydrogenated product shows virtually no more reducing capacity” (col. 7, lines 24-33). Alternatively, the ‘460 Patent teaches using an enzyme to isomerize the terminal reducing sugar to a non-reducing trehalose (col. 7, lines 34-39). The ‘460 Patent characterize the products as having 2.3% reducing sugar (Example 1); and 0.6% reducing sugar (Example 2). The ‘460 Patent teaches stability against amylase hydrolysis depends on both molecular weight and the proportion of α-1,6-linkages (col. 14). The ‘460 Patent teaches the degree of hydrolysis of a compound having 22% α-1,6-linkages and a molecular weight of 25,000 Da is comparable to glucose polymer Z, which has a higher α-1,6-content and higher molecular weight. The ‘460 Patent found increasing the degree of branching and lowering the percentage of reducing sugars gives a glucose polymer having a molecular weight similar to that of icodextrin. The ‘460 Patent teaches “the higher the degree of branching and the lower the molecular weight, the less the molecule is attacked by the amylase” (col.14, lines 25-27), thereby exerting a long-lasting osmotic capacity (col. 14, lines 52-60). The ‘460 Patent teaches a high α-1,6-content is difficult to break down, allowing it to be useful as a digestion-regulating agent for enteral nutrition, and as a glycemia-regulating agent (col. 6, lines 4-11). The ‘460 Patent teaches using an amylopectin-rich starch, but that starch having a high amylose content can also be used (col. 8, lines 1-14).
While the ‘460 Patent teaches the starting starch can have a high amylose content, the ‘460 Patent does not expressly disclose an amylose content of at least 10% (instant claim 1). In addition, the ‘460 Patent teaches a glucose polymer having an α-1,6-bond content of 22%, which is not less than 20% as recited in instant claim 1.
Backer et al. teach a soluble highly branched glucose polymer having a reducing sugar content of less than 1%, having an α-1,6-glucosidic bond content of between 12 and 30%, a Mw determined by light scattering of between 30,000 and 200,000 Daltons (claim 1). Backer et al. teach examples of glucose polymers having a Mw of 33,000 Daltons and α-1,6-glucosidic bond content of 19.4% (Table VI). Backer et al. teach α-1,6-glucosidic linkages are not digested by intestinal enzymes (para [0030]). Backer et al. also teach preparing the glucose polymer from starch having an amylose content of at least 30% by weight, preferably between 35 and 80% by weight (claim 6).
The ‘198 Patent teaches a highly branched, soluble glucose polymer comprising less than 1% by weight reducing sugars; 13-17% α-1,6-glucosidic bonds; a MW of 90,000 to 150,000 Da (abstract). The ‘198 Patent teaches the starch will preferably have at least 30% amylose (col. 9, lines 35-40). The ‘198 Patent teaches using a starch having a high amylose content because it will result in a small amount of branched chains with a DP of between 15 and 25 (col. 9, lines 33-35), wherein the resulting glucose polymers are more compact (col. 12, lines 9-32). The ‘198 Patent teaches pancreatic α-amylase acts directly on linear α-1,4 chains, “whereas it will act with greater difficulty or not at all on compact branched structures which have predominantly short chains” (col. 1, lines 38-40 and 50-54). The ‘198 Patent teaches starch hydrolysates for use in dialysis have been prepared with a polydispersity index of less than 2.8, and molecular weight of between 5,000 and 1,000,000 Da (col. 2, lines 37-42 and 57-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a glucose polymer from starch having an amylose content of at least 30%, and the glucose polymer having an α-1,6-bond content of 12 and 30%. 
One having ordinary skill in the art would have been motivated to make a glucose polymer from starch having an amylose content of at least 30%, and the glucose polymer having an α-1,6-bond content of 12 and 30% because the prior art recognized glucose polymers derived from starch having a high amount of α-1,6-branching were more resistant to degradation, and therefore more useful in peritoneal dialysis and parenteral nutrition. 
According to the ‘460 Patent, glucose polymer susceptibility to amylase degradation depends on the degree of branching and molecular weight of the glucose polymer. While the ‘460 Patent preferred a glucose polymer having an α-1,6-bond content of 20-30%, they also recognized glucose polymers having similar stability to degradation could be obtained with glucose polymers having an α-1,6-bond content of less than 20%. In fact, both the ‘198 Patent and Backer et al. teach and exemplify glucose polymers obtained from starch having an α-1,6-bond content of 13-19%. Backer et al. more broadly teach a range of 12-30% which encompasses the range of the ‘198 Patent (13-17%) and the ‘460 Patent (20-30%). Thus, it is clear that a glucose polymer having an α-1,6-bond content of less than 20% was known before the effective filing date of the claimed invention, and expected to have similar stability towards amylase. The prior art as a whole suggest a glucose polymer having an α-1,6-bond content of 12-30%, which overlaps with the instantly claimed range.
With respect to the molecular weight, the ‘460 Patent teaches the molecular weight should preferably be low, and as close to that of the known osmotic polymer, icodextrin, i.e. 20,000 Daltons. Specifically, the ‘460 Patent teaches it is desirable to prepare a glucose polymer having a molecular weight of 20,000-30,000 Daltons to improve its overall stability. Thus, one having ordinary skill in the art would have been motivated to prepare a glucose polymer having a Mw of 20,000-30,000 Daltons and an α-1,6-bond content ranging from 12-30% with a reasonable expectation of success in delivering a polymer that is suitable in dialysis solutions and parenteral nutrition. 
The ordinary artisan would have been motivated to prepare a glucose polymer from starch having an amylose content of 30%, because the prior art recognized these polymers were more stable for use in dialysis solutions.
One having ordinary skill in the art would have been motivated to prepare a glucose polymer with a reducing sugar content of less than 3.5% and even less than 1% (which encompasses the claimed range of less than 0.5%) because the ‘460 Patent teaches a low reducing sugar content polymer improves the thermal stability of the polymer. The ‘460 Patent teaches using a Raney nickel catalyst “until the hydrogenated product shows virtually no more reducing capacity” (col. 7, lines 24-33). Alternatively, the ‘460 Patent teaches using an enzyme to isomerize the terminal reducing sugar to a non-reducing trehalose (col. 7, lines 34-39).
 Similarly, Backer et al. and the ‘198 Patent desire a soluble, highly branched glucose polymer having less than 1% reducing sugar content. In addition, the ‘460 Patent expressly teaches preparing a glucose polymer wherein the reducing ends are either isomerized to trehalose, or hydrogenated. The ‘460 Patent teaches hydrogenated glucose polymer can be prepared from Raney nickel catalyst such that the terminal reducing glucose is replaced with a non-reducing sorbitol group, i.e. the carbonyl of the terminal reducing sugar is reduced to a hydroxyl group. Thus, the ‘460 Patent teaches a glucose polymer that is obtained by “branching and reduction”, “wherein reduction results in the conversion of carbonyl groups to hydroxyl groups” per instant claim 1. 
See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. The claimed reducing sugar content lies within the range taught by the prior art. And the prior art provide express teaching, motivation and means for preparing a glucose polymer having “virtually no more reducing capacity”. 
One having ordinary skill in the art would have been motivated to prepare a glucose polymer having a low polydispersity, because the ‘198 Patent teaches starch hydrolysates for use in dialysis have been prepared with a polydispersity index of less than 2.8, and molecular weight of between 5,000 and 1,000,000 Da. 
The recitation “characterized in that it has a pH, after sterilization at 121 °C for 45 minutes, in a range of from 6 to 8, when it is formulated as an aqueous 5% solution” in instant claim 6 is a latent property of the instantly claimed glucose polymer, which is obvious for the reasons discussed above. The same rational applies to the limitations of instant claim 7 and 9. Although it is noted all the references describe the highly branched glucose polymer having a low reducing sugar content as soluble. The above references are silent with respect to any substitutions. Thus, it appears to be “not substituted” as recited in instant claim 10. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art teach away from the claimed invention, because the ‘460 Patent exemplify starting with a waxy starch, i.e. a starch having a low amylose content. 
The above arguments are not found persuasive. When the prior art is considered as a whole, one of ordinary skill in the art would have been motivated to start with a starch having an amylose content of at least 10%. First, the ‘460 Patent expressly teach the use of high amylose starches like corn starch can be used as an alternative to waxy starch. Second, Backer et al. exemplify treating both a waxy starch and a high amylose starch to similar processes, i.e. branching and reducing. Third, the ‘198 Patent teaches glucose polymers from starch having an amylose content of greater than 30% are more stable against pancreatic α-amylase. Thus, there is an express teaching and motivation to start with a starch having a high amylose content. In addition there is a reasonable expectation of success because starch with a high amylose content was successfully treated with a branching enzyme and reducing step. 
One of ordinary skill in the art would routinely optimize reaction conditions including temperature and time as means to control/modify the molecular weight and degree of α-1,6-branching. 
The obviousness rational above demonstrates there was explicit motivation to prepare a glucose polymer having a molecular weight and α-1,6-bond content, as well as a product having virtually no reducing sugar content, all of which fall within the claimed ranges. 
 
Applicant argues that when the α-1,6-bond content of the prior art falls within the claimed range, then either the amylose content or molecular weight do not fall within the scope of claim 1. Applicant argues neither the primary reference or Backer provide any motivation to pick and choose a glucose polymer having the α-1,6-bond content below 20% without considering the molecular weight and amylose content of the different examples. 
The above arguments are not found persuasive because the prior art as a whole teach the sequence of reactions, i.e. branching enzyme followed by reducing enzyme/hydrolysis/amylase can be performed when the starting starch is either a waxy starch having high amounts of amylopectin and low amounts of amylose, or a starch having high amounts of amylose. Backer et al. even exemplify treating both types as noted by Applicant (example 2 of Backer). 
Furthermore, Applicant’s arguments appear to be directed towards the process of preparing the claimed glucose polymer. The recitation “obtained by branching and reduction of a starch having an amylose content of at least 10%” in claim 1 is a product-by-process limitation. It is not clear if starting with an amylose content of at least 10% alters the final product, since the claims do not recite any particular amylose or amylopectin content of the final product. The prior art demonstrate obtaining a glucose polymer having the claimed average molecular weight and α-1,6-bond content. Patentability is based on the product itself. It is expected the glucose polymer having these physical properties (Mw and α-1,6-content as obtained by Backer et al.) will have similar functional properties as a dialysis solution regardless of whether it was prepared from amylopectin or amylose. 
See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."”. 
Regardless of the starting polysaccharide, one having ordinary skill in the art would have been motivated to prepare a highly branched glucose polymer having a low molecular weight because the ‘460 Patent teaches these types of polymers are better suited for peritoneal dialysis because they are more stable to endogenous enzymes.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759